         Case 3:20-cv-00581-JWD-RLB              Document 19       01/15/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

BRODIE RICE                                                            CIVIL ACTION

VERSUS                                                                 NO. 20-581-JWD-RLB

SODEXO REMOTE SITES,
LLC, ET AL.
                                              ORDER


       Before the Court is StarStone National Insurance Company’s (“StarStone”) second

Motion to Intervene (R. Doc. 18) filed on January 8, 2020.

       The basis for the Court’s subject matter in this action is diversity jurisdiction under 28

U.S.C. § 1332. (R. Docs. 1, 10). Plaintiff asserts that two of the Defendants, Sodexo Remote

Sites, LLC and Hess Corporation, are citizens of the State of Delaware. (R. Doc. 10).

       On December 7, 2020, StarStone filed its first Motion to Intervene. (R. Doc. 16). That

motion first raised the issue of whether the Court may continue to exercise diversity jurisdiction

after the addition of StarStone as an intervenor-plaintiff. “In any civil action of which the district

courts have original jurisdiction founded solely on section 1332 . . . the district courts shall not

have supplemental jurisdiction . . . over claims by persons . . . seeking to intervene as plaintiffs

under Rule 24 . . . when exercising supplemental jurisdiction over such claims would be

inconsistent with the jurisdictional requirements of section 1332.” 28 U.S.C. § 1367(b). The

Court denied StarStone’s first Motion to Intervene because it was unclear whether the addition of

StarStone as a intervenor-plaintiff would destroy complete diversity. (R. Doc. 17). The Court

provided StarStone with leave to file a renewed motion with a proposed pleading indicating its

citizenship.
         Case 3:20-cv-00581-JWD-RLB             Document 19       01/15/21 Page 2 of 2




       StarStone’s second Motion to Intervene submits a proposed pleading alleging that

StarStone is “domiciled in Delaware and has its principal place of business in Seattle,

Washington.” (R. Doc 18-1 at 1). For citizenship purposes, corporations do not have domiciles.

The citizenship of a corporation is determined by its state of incorporation and principal place of

business. See 28 U.S.C. § 1332(c)(1); Illinois Central Gulf Railroad Co. v. Pargas, Inc., 706

F.2d 633, 637 (5th Cir. 1983). It appears that StarStone is attempting to allege that it is

incorporated in Delaware. If so, its addition as an intervenor-plaintiff would destroy complete

diversity because two Defendants, Sodexo Remote Sites, LLC and Hess Corporation, are citizens

of the State of Delaware. Accordingly, the Court will require StarStone to refile its motion with a

proposed pleading asserting its state of incorporation and principal place of business.

       Based on the foregoing,

       IT IS ORDERED that StarStone National Insurance Company’s Motion to Intervene

(R. Doc. 18) is DENIED without prejudice to refile with a proposed pleading indicating the

citizenship of the proposed intervenor-plaintiff. Any future Motion to Intervene must identify

whether it is opposed.

       Signed in Baton Rouge, Louisiana, on January 14, 2021.



                                              S
                                              RICHARD L. BOURGEOIS, JR.
                                              UNITED STATES MAGISTRATE JUDGE
